UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): July 23, CSX CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation or organization) 1-8022 62-1051971 (Commission File No.) (I.R.S. Employer Identification No.) 500 Water Street, 15th Floor, Jacksonville, FL32202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (904) 359-3200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors; Election of Directors On July 23 and 24, 2008, Dr. Elizabeth E. Bailey, Mr. Robert D. Kunisch and Mr.
